DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the first dielectric layer is formed of SiCN, SiN, or SiCON, and the second dielectric layer is formed of SiCON, SiON, or SiCO.”  Based on this limitation, both of the first dielectric layer and the second dielectric layer can be formed of SiCON, then this contradicts with claim 2 because claim 2 discloses that the first dielectric layer and the second dielectric layer comprise different dielectric materials.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frougier et al. (US Pub. 2018/0331232; hereinafter “Frougier”).
Frougier discloses [Re claim 1] a method of forming a semiconductor device, the method comprising: forming a dummy gate structure 20 (page 1, paragraph 12) over a nanostructure (10, 12) (page 1, paragraph 11) (see fig. 1), wherein the nanostructure (10, 12) overlies a fin 16 (a dielectric layer 16 protrudes above the substrate) that protrudes above a substrate 14 (page 1, paragraph 11; see fig. 1), wherein the nanostructure (10, 12) comprises alternating layers of a first semiconductor material 12 and a second semiconductor material 10 (page 1, paragraph 11; see fig. 1); forming openings in the nanostructure (10, 12) on opposing sides of the dummy gate structure 20 (page 2, paragraph 13; see fig. 2), the openings exposing end portions of the first semiconductor material 12 and end portions of the second semiconductor material 10 (see fig. 2); recessing the exposed end portions of the first semiconductor material 12 to form first sidewall recesses 27 (page 2, paragraph 14; see fig. 3); filling the first sidewall recesses 27 with a multi-layer spacer film (28, 34) (page 2, paragraphs 15 and 18; see fig. 6); removing at least one sublayer 34 of the multi-layer spacer film (28, 34) to form second sidewall recesses (page 2, paragraph 19; see fig. 7); and forming source/drain regions 40 in the openings after removing at least one sublayer 34 (page 3, paragraphs 21 and 22; see fig. 8), wherein the source/drain regions 40 seal the second sidewall recesses to form sealed air gaps (page 3, paragraph 23; see fig. 8).
Frougier discloses [Re claim 2] wherein the multi-layer spacer film (28, 34) comprises a first dielectric layer 28 and a second dielectric layer 34 (30) (see fig. 6), wherein the second dielectric layer 34 and the first dielectric layer 28 comprise different dielectric materials (the first dielectric layer 28 is composed of silicon nitride; page 2, paragraph 15; and the second dielectric layer 34 is composed of silicon dioxide; page 2, paragraph 17), wherein filling the first sidewall recesses 27 comprises: conformally forming the first dielectric layer 28 in the openings and in the first sidewall recesses 27 (page 2, paragraph 15; see fig. 4); and forming the second dielectric layer 30 in the openings over the first dielectric layer 28 to fill the first sidewall recesses 27 (page 2, paragraph 17; see fig. 5).
Frougier discloses [Re claim 4] wherein the first dielectric layer 28 has a first dielectric constant (a dielectric constant of a silicon nitride is between 7.5 and 9), and the second dielectric layer 30 has a second dielectric constant smaller than the first dielectric constant (a dielectric constant of a silicon dioxide is 3.9).
Frougier discloses [Re claim 5] wherein the first dielectric layer 28 has a first atomic percentage of oxygen (silicon nitride has 0 atomic percentage of oxygen), and the second dielectric layer 30 has a second atomic percentage of oxygen higher than the first atomic percentage of oxygen (silicon dioxide has an atomic percentage of oxygen higher than 0).
Frougier discloses [Re claim 6] wherein removing at least one sublayer 34 of the multi-layer spacer film (28, 34) comprises: performing a first etching process to remove first portions (portions on vertical surfaces 11 of the semiconductor layer 10) of the first dielectric layer 28 and first portions (portions outside of the cavities 27) of the second dielectric layer 30 disposed outside the first sidewall recesses 27 (page 2, paragraph 18; see fig. 6); and after performing the first etching process, performing a second etching process using an etchant selective to the second dielectric layer 30 (page 2, paragraph 19; see fig. 7), wherein after the second etching process, remaining portions (portions inside each cavity 28) of the first dielectric layer 28 form inner spacers (see fig. 7).
Frougier discloses [Re claim 10] further comprising: after forming the source/drain regions 40, removing the dummy gate structure 20 to expose the first semiconductor material 12 and the second semiconductor material 10 disposed under the dummy gate structure 20 (page 3, paragraph 24; when the dummy gate structure 20 is removed, the first semiconductor material 12 and the second semiconductor material 10 will be exposed); removing the exposed first semiconductor material 12 (page 3, paragraph 24), wherein after removing the exposed first semiconductor material 12, the second semiconductor material 10 remains and forms a plurality of nanosheets (page 3, paragraph 25; see fig. 9); and forming a metal gate structure 44 (page 3, paragraph 26) around the plurality of nanosheets (gate-all-around arrangement; page 3, paragraph 25; see fig. 9).
Frougier discloses [Re claim 11] wherein forming the metal gate structure 44 comprises: conformally forming a gate dielectric material around the plurality of nanosheets (page 3, paragraphs 25 and 26; a gate dielectric material is formed conformally around a plurality of nanosheets in a gate-all-around arrangement); and forming an electrically conductive material (a metal gate fill) on the gate dielectric material around the plurality of nanosheets (page 3, paragraphs 25 and 26).
Frougier discloses [Re claim 12] a method of forming a semiconductor device, the method comprising: forming a first gate structure 20 (page 1, paragraph 12) over a nanostructure (10, 12) (page 1, paragraph 11; see fig. 1), wherein the nanostructure (10, 12) comprises layers of a first semiconductor material 12 interleaved with layers of a second semiconductor material 10 (page 1, paragraph 11; see fig. 11), wherein the nanostructure (10, 12) is disposed over a fin 16 (a dielectric layer 16 protrudes above a substrate 14); forming recesses in the nanostructure (10, 12) on opposing sides of the first gate structure 20 (page 2, paragraph 13; see fig. 2); removing portions of the first semiconductor material 12 exposed by the recesses to form first sidewall recesses 27 (page 2, paragraph 14; see fig. 3); filling the first sidewall recesses 27 with a multi-layer spacer film (28, 34), wherein the multi-layered spacer film comprises a first spacer layer 28 (silicon nitride; page 2, paragraph 15) and a second spacer layer 34 (silicon dioxide; page 2, paragraph 17) that are formed of different materials (page 2, paragraphs 15 and 17); removing the second spacer layer 34 from the first sidewall recesses 27 (page 2, paragraph 19; see fig. 7), wherein after removing the second spacer layer 34, portions of the first spacer layer 28 in the first sidewall recesses 27 form inner spacers (page 3, paragraph 23; see figs. 7 and 8); and forming source/drain regions 40 in the recesses (page 3, paragraph 21; see fig. 8), wherein air gaps are enclosed by the source/drain regions 40 and the inner spacers (page 3, paragraph 23; see fig. 8).
Frougier discloses [Re claim 13] wherein the first spacer layer 28 is formed of a first dielectric material (silicon nitride; page 2, paragraph 15), and the second spacer layer 34 is formed of a second dielectric material (silicon dioxide; page 2, paragraph 17), wherein a first dielectric constant of the first dielectric material is higher than a second dielectric constant of the second dielectric material (a dielectric constant of a silicon nitride is between 7.5 and 9, and a dielectric constant of a silicon dioxide is 3.9).
Frougier discloses [Re claim 14] wherein the first spacer layer 28 is formed in the first sidewall recesses 27 and in physical contact with the first semiconductor material 12 (see fig. 6), wherein the second spacer layer 34 is separated from the first semiconductor material 12 by the first spacer layer 28 (see fig. 6).
Frougier discloses [Re claim 15] wherein an atomic percentage of oxygen in the first spacer layer 28 (silicon nitride has 0 atomic percentage of oxygen) is lower than an atomic percentage of oxygen in the second spacer layer 34 (silicon dioxide has an atomic percentage of oxygen higher than 0).
Frougier discloses [Re claim 16] wherein removing the second spacer layer 34 comprises performing a selectively etching process to remove the second spacer layer 34 (page 2, paragraph 19; see fig. 7).
Frougier discloses [Re claim 17] a method of forming a semiconductor device, the method comprising: forming a nanostructure (10, 12) (page 1, paragraph 11) over a fin 16 (see fig. 1A), the fin 16 protruding above a substrate 14 (a dielectric layer 16 protrudes above a substrate 14; see fig. 1A), the nanostructure (10, 12) comprising alternating layers of a first semiconductor material 12 and a second semiconductor material 10 (page 1, paragraph 11; see fig. 1A); forming a first gate structure 20 (page 1, paragraph 12) over the nanostructure (10, 12); forming source/drain openings extending into the nanostructure (10, 12) on opposing sides of the first gate structure 20 (page 2, paragraph 13; see fig. 2); recessing portions of the first semiconductor material 12 exposed by the source/drain openings to form first sidewall recesses 27 (page 2, paragraph 14; see fig. 3); conformally forming a first spacer layer 28 in the source/drain openings and in the first sidewall recesses 27 (page 2, paragraph 15; see fig. 4); forming a second spacer layer 30 over the first spacer layer 28 (page 2, paragraph 17), the second spacer layer 30 filling the first sidewall recesses 27 (page 2, paragraph 17; see fig. 5); performing a trimming process to remove first portions (portions on vertical surfaces 11 of the semiconductor layer 10) of the first spacer layer 28 and first portions (portions outside of the cavities 27) of the second spacer layer 30 disposed outside the first sidewall recesses 27 (page 2, paragraph 18; see fig. 6); after performing the trimming process, performing a cleaning process (a wet chemical etching process; page 2, paragraph 19), wherein the cleaning process removes second portions (remaining portions inside of cavities 27) of the second spacer layer 30 disposed in the first sidewall recesses 27 (page 2, paragraph 19; see fig. 7), wherein after the cleaning process, remaining portions of the first spacer layer 28 in the first sidewall recesses 27 form inner spacers (page 3, paragraph 23; see figs. 7 and 8); and forming source/drain regions 40 in the source/drain openings (page 3, paragraph 21; see fig. 8), wherein the source/drain regions 40 seal air gaps between the source/drain regions 40 and the inner spacers (page 3, paragraph 23; see fig. 8).
Frougier discloses [Re claim 18] wherein the first spacer layer 28 is formed of a first dielectric material (silicon nitride; page 2, paragraph 15) having a first dielectric constant (a dielectric constant of a silicon nitride is between 7.5 and 9), and the second spacer layer 30 is formed of a second dielectric material (silicon dioxide; page 2, paragraph 17) having a second dielectric constant (a dielectric constant of a silicon dioxide is 3.9), wherein the second dielectric constant is smaller than the first dielectric constant (the dielectric constant of a silicon dioxide is smaller than the dielectric constant of a silicon nitride).
Frougier discloses [Re claim 19] wherein performing the cleaning process comprises performing a selective etching process using an etchant (hydrofluoric acid; page 2, paragraph 19) that has a higher etch rate for the second spacer layer 30 than the first spacer layer 28 (etching at a higher etch rate for the second spacer layer 30 than the first spacer layer 28 to remove just the second spacer layer 30 inside of the cavities 27 leaving the first spacer layer 28 inside of the cavities 27; page 2, paragraph 19; see fig. 7).
Frougier discloses [Re claim 20] further comprising: forming a dielectric layer 46 around the first gate structure 20 (page 3, paragraph 24); removing the first gate structure 20 to expose the first semiconductor material 12 and the second semiconductor material 10 disposed under the first gate structure 20 (page 3, paragraph 24; when the dummy gate structure 20 is removed, the first semiconductor material 12 and the second semiconductor material 10 will be exposed); selectively removing the first semiconductor material 12 (page 3, paragraph 24), wherein after selectively removing the first semiconductor material 12, the second semiconductor material 10 remains and forms nanosheets (page 3, paragraph 25; see fig. 9); and forming a replacement gate structure 44 (page 3, paragraph 26) around and over the nanosheets (gate-all-around arrangement; page 3, paragraph 25; see fig. 9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Frougier in view of Yang et al. (US Pub. 2020/0220006; hereinafter “Yang”).
Frougier discloses [Re claim 3] wherein the first dielectric layer 28 is formed of SiCN, SiN, or SiCON (silicon nitride; page 2, paragraph 15).
Frougier fails to disclose explicitly wherein the second dielectric layer is formed of SiCON, SiON, or SiCO.
However, Yang discloses wherein a spacer 210 may include silicon oxycarbonitride (SiOCN) (page 3, paragraph 40).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form a spacer layer with certain dielectric material, as taught by Yang, in order to obtain desired dielectric characteristics and/or etch selectivity appropriate for a semiconductor device.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Frougier.
[Re claim 7] Frougier fails to disclose explicitly wherein a second etch rate of the second dielectric layer for the etchant is ten times or more than a first etch rate of the first dielectric layer for the etchant.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables.  These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range (see MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use desired etch rates for a first and second dielectric layers, in order to completely remove the second dielectric layer while leaving the first dielectric layer intact.

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 8 recites the first etching process is a first dry etch process, and the second etching process is a second dry etch process, wherein the first dry etch process and the second dry etch process are performed using different etching gases.  
These features in combination with the other elements of the base claim are neither disclosed nor suggested by the prior art of record.
Claim 9 depends from claim 8, so it is objected for the same reason.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Pub. 2019/0006485 discloses a method of forming a fin type transistor structure comprising forming a multi-layer spacer film.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        September 27, 2022